           Case 1:18-cv-10524-LGS Document 3 Filed 11/28/18 Page 1 of 2
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
Jason M. Drangel (JD 7204)                                   DATE FILED: 11/28/2018
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Spencer Wolgang (SW 2389)
swolgang@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc

                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                   18-cv-10524 (LGS)
Plaintiffs

v.                                                   [PROPOSED]
                                                  UNSEALING ORDER
13385184960@163.COM,
18888236883@163.COM,            ALTAY,
ANGELCITYER, BAMBOO001, CAOPING,
CONGCONG2,            DANDANXIAOWU,
DAYINGJIA1256, DIAMOND BOUTIQUE,
DIY     GEM     SHOP,    DREAMSHIPS,
DUMBLEDOR SHOP, EFASHIONER, EVERY
DAY THERE WILL BE A NEW SUN,
FASHIONABLE AND SPORT STORE,
FASHIONDOFU,      FELLA,       FHIJHCF,
FULLUSSET, GIFTSHOP2017, GIVE YOUR
DREAM, GLOBAL_DAWN, GLOBAL-SPIRIT,
GODCUP,         GREEN         FASHION,
GUANGDONGHUATAI,        GUIGIUDEDIAN,
HAPPYSTORE99,          HUASHAOSHOT,
HUAXIAWAIMAOSHANG, ISHOP, ISYISY,
IVANICABABYSHOP,             JAHURTO,
JASONSTORE1, JL&PREFECT, JUZIEJIA,


                                     1
          Case 1:18-cv-10524-LGS Document 3 Filed 11/28/18 Page 2 of 2



 KAIXUANXIAORENJIA,     KEEP    GOING,
 KRISTINECOTTRELL,
 LANXIHUANGLONGDONG,
 LIANJIAXIAODIAN,   LOSTIU8,     MAGIC
 CURRY,                MAISYSTORE001,
 MAOMAO1608@163.COM,          MIKEQYQ,
 MOMTUTUS, MR. P, MR.ZXX, MRY_STORE,
 NEWMERCHANTFASHION, NVC, PANDORA
 LOVE,     QIQIYANYAN,       QOMXZHK,
 RENDERINGYOU,
 SHENZHENYIWEIKEJIYOUXIANGONGSI,
 SHENZHEN YINFA TECHNOLOGY LTD,
 SHOW YOU NOW, SHU PANPAN WU
 SHOUSHOU,
 SIERMAOYIYOUXIANGONGSI, SMALL Y
 CLOTHES STORE, SMALLSMALLWORLD,
 THREEQIAOWAY,            TIANCONG135,
 TOMIK18816764436,          UTOPIA1973,
 UTOPIA2017, VALUABLE, YEHUDIEYE,
 WANGJUHUA11365,        WENDY        E-
 COMMERCE,       WULI0014,    WXXWW,
 XINYUDIYIYI, XYRSTOREKL, YIWU BLUE
 SKY, XIONGDISTORE, XUANXUAN636187,
 XZH, YANGMINGXIONGDI, YANGLIU248,
 YEKAIQIANG,                 YEQIRONG,
 YIHUIANDYIHUI,     YOUR       FASHION
 JEWELRY, YOUYOUSHANXI, YOYOBESS,
 YQUAN,      YUXITAO,       YY6752SDD,
 ZHANGDONGYUE, ZHANGXIAXIAZHANG,
 ZHENPINHUI and ZHENZHEN-FASHION,

 Defendants


       WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.


So Ordered.

Dated: November 28, 2018
       New York, New York




                                                2
